Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 09/15/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (USP 6,281,199B1) in view of Baldeschwieler et al. (USP 5,593,688) and further in view of Tiukinhoy et al. (Invest Radioil. 2004;39: 104 - 110, Novel Echogenic  Drug-lmmunoliposomes for Drug Delivery of record) and Danenberg et al. (US PG pub. 2004/0266734A1).
Gupta et al. teaches that administration of azithromycin, may lead to a reduction in markers of blood clotting and inflammation in the blood of post-myocardial infarction patients, possibly through eradication of underlying Chlamydia pneumoniae infection. 
Gupta et al. does not teach use of liposomes as a carrier or azithromycin encapsulated within a liposome.
Baldeschwieler et al. teaches liposomes target ischemic myocardial tissue and preferentially deliver active agents to infarcted area, see abstract. Liposomes are made up of phospholipids, see claim 3. Regarding targeting of liposomes to acute myocardial ischemic tissue, the liposomes pass through capillaries with increased permeability (increased pore size) and can preferentially penetrate ischemic myocardium, see column 2, lines 40-46. Various diagnostic agents and therapeutic agents can be incorporated into vesicles, see column 2, lines 48-67. The reference teaches that with this disclosure, the use of additional therapeutic agents in connection with the treatment of myocardial ischemia or infarct will be apparent to one of skill in the art, see column 3, lines 1-5. Example 1 discloses various molar ratios of phosphatidylcholine along with the active ingredient.
Tiukinhoy et al. teaches that liposomal azithromycin was used for targeted delivery for effective inhibition of microbial growth, see results section.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized liposomes to encapsulate azithromycin of Gupta et al. One of ordinary skill would have been motivated to do so because Gupta teaches treating infection in a subject after having myocardial infarction and Baldeschwieler et al. teaches liposomes target ischemic myocardial tissue and preferentially deliver active agents to infarcted area, wherein the liposomes pass through capillaries with increased permeability (increased pore size) and can preferentially penetrate ischemic myocardium, Tiukinhoy et al. teaches that liposomal azithromycin helps in targeted delivery to cells and inhibits microbial infection and Danenberg teaches use of encapsulated therapeutic agents within the liposomes comprising DSPC or DSPG for treating myocardial infarction. The expected result will be the delivery of liposomal azithromycin to the ischemic myocardial capillaries for targeted delivery for the inhibition of microbial infection along with the treatment of myocardial infarction.
Regarding the limitations “wherein administering the azithromycin reduces susceptibility to chronic scar enlargement, decreases change in the heart, reduces inflammatory change in the heart, reduces the ratio of pro-inflammatory macrophages count or increases reparative macrophages” as claimed in instant claims 9-16, are 
the claims, since it simply expresses the intended result of a process steps positively recited (e.g., administering).
Applicant’s arguments are moot in view of the new rejections made above for using negatively charged liposomes as taught by Danenberg which teaches use of lipoma for encapsulating therapeutic agents which can be positively charged, neutral or negatively charged liposomes.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/